Citation Nr: 1047011	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a low back disorder that is due 
to his military service.  Specifically, the Veteran contends that 
he hurt his back in service on 2 occasions while lifting boxes of 
ammunition and that his back hurt since the initial injury in 
1973.  The 1973 injury is not documented in the Veteran's service 
treatment records.  However, the Veteran's service treatment 
records do indicate that the Veteran was diagnosed with low back 
strain in service in March 1975.  An October 2005 magnetic 
resonance imaging (MRI) report indicates that the Veteran 
currently has disc desiccation involving the L4-5 and L5-S1 disk, 
bilateral joint hypertrophy with slight narrowing of the right 
and left neural foramina at the L4-5 level, and a posterior disc 
bulge at the L5-S1 level.  His private treatment records continue 
to show complaints of back pain.  Under these circumstances, 
notwithstanding the evidence indicating that the Veteran 
sustained various intercurrent back injuries after service, the 
low standard for entitlement to a VA examination set forth in 
McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006), was met.  

Additionally, the claims file indicates that the Veteran applied 
for Social Security Administration (SSA) benefits in or about 
July 2000, although it is unclear if he was ever granted any 
benefits.  Those records could potentially be relevant to the 
Veteran's claim and should be obtained.  The Board notes that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency, such as the SSA. VA will end such efforts only if it 
concludes that the records sought do not exist, or that further 
attempts to obtain them would be futile.  See 38 C.F.R. § 
3.159(c) (2). 

Furthermore, during his July 2010 hearing the Veteran testified 
that he was currently being treated by VA for his back problems.  
However, the only VA treatment record in the claims file is from 
the Veteran's initial appointment establishing care at VA in 
October 2008.  Given the other needed development in this case, 
more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his low back since October 
2008.  All identified treatment records 
should be obtained.  VA treatment records 
should also be obtained.  If records are 
identified but cannot be obtained this fact, 
as well as the efforts that were made to 
obtain the records, should be clearly 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The RO/AMC should contact the Veteran and 
the SSA, as appropriate, to determine if he 
has been assigned SSA disability.  If so, 
attempt to obtain any SSA disability records 
concerning the Veteran.  If no such records 
exist, or if they have been destroyed, then 
this fact should be documented in the claims 
file. 

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current back disorder.  All 
necessary tests and studies should be 
performed.  The examiner must review the 
claims file and state that this was done in 
his or her report.
If a back disorder is diagnosed, the examiner 
should provide an opinion concerning whether 
it is at least as likely as not (at least 50 
percent likely) that the Veteran's current 
back disorder is due to a lifting injury that 
occurred during the Veteran's service.  The 
examiner should provide a complete rationale 
for his or her conclusion.  In doing so, he 
or she should specifically discuss the 
Veteran's post-service back injuries in 1983, 
1986, 1999, and 2005 as well as his in-
service back injuries.  If the examiner is 
unable to provide the requested opinion, then 
he or she should explain why this is the 
case.  

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


